Citation Nr: 0408032	
Decision Date: 03/29/04    Archive Date: 04/02/04	

DOCKET NO.  03-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a head injury. 

2.  Entitlement to service connection for claimed residuals 
of a spinal injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; and spouse



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1956 to May 1958.  
He also had service with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the VARO in 
Jackson, Mississippi.

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform a claimant of information or evidence to 
substantiate a claim, and what evidence VA will seek to 
provide and what evidence a claimant is to provide.

In this particular case, the veteran's service medical 
records have not been associated with the claims file.  The 
RO has made laudable and several efforts to locate those 
records from various sources without success.  Where service 
medical records have been lost, there is a heightened duty to 
assist the veteran in developing evidence that might support 
his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran and his representative claim that he sustained 
injuries in a tractor accident while home on leave in March 
1957.  The veteran reports having received treatment at 
Shands Hospital in New Albany, Mississippi.  VA has not made 
an attempt to obtain records from that hospital.  At a 
hearing before a hearing officer at the RO in August 2003, 
the veteran indicated that the hospital was no longer 
operating and in fact had been "tore completely down."  He 
stated that he checked with the new hospital that was built 
in New Albany, but "they haven't come up with nothing."  The 
claims file contains private medical evidence which includes 
a December 2000 opinion from one physician that the veteran 
had chronic back pain and degenerative disc disease "which 
could have possibly been" caused by the tractor accident in 
the 1950's and a February 2002 statement from another 
physician that the veteran had longstanding cervical disc 
disease and reported accidents in the military "could have 
contributed" to the disc disease.  It does not appear either 
physician had access to the claims folder at the time their 
comments were made.

The VCAA requires the VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability.  There are indications 
that the disability may be associated with active service, 
but the record is not sufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran has never been afforded 
a comprehensive examination by VA.

In view of the foregoing, the case is REMANDED for the 
following:

1.  With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of any records that might 
be available pertaining to reported 
treatment of the veteran in 1957 at the 
Shands Hospital in New Albany, 
Mississippi.  The current hospital in New 
Albany should be asked to indicate 
whether it has retained any records from 
the Shands Hospital and, if so, whether 
any records pertaining to treatment of 
the veteran there in 1957 might be 
available.  Any records obtained, 
including a negative response from the 
hospital, should be associated with the 
claims file.

2.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are fully complied with and satisfied.

3.  The RO should then schedule the 
veteran for an orthopedic examination for 
the purpose of determining the current 
nature and etiology of any disability 
involving the head and/or the spine.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should set out in the report of the 
examination an opinion as to whether the 
veteran had any residuals of a head 
injury or residuals of spinal injury and, 
if so, the examiner should state whether 
in his or her opinion it is at least as 
likely as not that any of the disorders 
can be associated with a disease or 
injury in service, or otherwise be 
related to the veteran's period of active 
service.  The examiner should make 
reference to the opinions from the 
veteran's treating physicians in 2000 and 
2002.  The complete rationale for any 
opinion expressed is requested.

4.  Then, the RO should consider all of 
the evidence of record and readjudicate 
the veteran's claims.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified, but he is advised 
that failure to cooperate by not reporting for any scheduled 
examination may result in a denial of his claim.  38 C.F.R. § 
3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




